Exhibit 10.2

 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

NOTICE OF PERFORMANCE SHARE AWARD (2014)

 

Veeco Instruments Inc. (the “Company”) is pleased to confirm the award to the
employee named below (the “Grantee”) of Restricted Stock Units (the “Award”),
subject to the terms and conditions of this Notice of Restricted Stock Unit
Award (2014) (the “Notice”), the Veeco Instruments Inc. 2010 Stock Incentive
Plan, as amended from time to time (the “Plan”) and the Veeco Instruments Inc.
Terms and Conditions of Restricted Stock Unit Award (2014) (the “Terms and
Conditions”) attached hereto, as follows.  Unless otherwise provided herein, the
terms in this Notice shall have the same meaning as those defined in the Plan.

 

Grantee:

 

 

 

Date of Award:

June 12, 2014

 

 

Total Number of Performance Shares

 

Awarded (the “Units”):

 

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Terms and Conditions and the Plan, the Units will “vest” in
accordance with the following schedule (the “Vesting Schedule”):

 

One-half (1/2) of the Units (the “Cumulative Revenue Units”) shall be subject to
vesting based on the Company’s cumulative revenue (the “Cumulative Revenue
Target”).  One-half (1/2) of the Units (the “Cumulative EBITDA Units”) shall be
subject to vesting based on the Company’s cumulative EBITDA (the “Cumulative
EBITDA Target” and, together with the Cumulative Revenue Target, the “Targets”).

 

The Cumulative Revenue Units may vest only if the Company’s Cumulative Revenue
Target described on Exhibit A hereto attached is achieved by the end of the
fourth quarter of 2018.  Depending on when the Cumulative Revenue Target is
achieved, a number of the Cumulative Revenue Units shall become eligible to vest
(“Eligible Units”) as indicated in the Performance Chart below.  For example, if
the Cumulative Revenue Target is achieved during the first quarter of 2017, 113%
of the Cumulative Revenue Units shall become Eligible Units with respect to the
Cumulative Revenue Target.

 

The Cumulative EBITDA Units may vest only if the Company’s Cumulative EBITDA
Target described on Exhibit A is achieved by the end of the fourth quarter of
2018.  Depending on when the Cumulative EBITDA Target is achieved, a number of
the Cumulative EBITDA Units shall become eligible to vest (“Eligible Units”) as
indicated in the Performance Chart below.  For example, if the Cumulative EBITDA
Target is achieved during the third quarter of 2017, 92% of the Cumulative
EBITDA Units shall become Eligible Units with respect to the Cumulative EBITDA
Target.

 

--------------------------------------------------------------------------------


 

PERFORMANCE CHART

 

 

 

Target Achieved

 

Percentage of
Revenue Units that
become Eligible
Units

 

Percentage of
EBITDA Units that
become Eligible
Units

 

On or before Q2 2016

 

150

%

150

%

During Q3 2016

 

138

%

138

%

During Q4 2016

 

125

%

125

%

During Q1 2017

 

113

%

113

%

During Q2 2017

 

100

%

100

%

During Q3 2017

 

88

%

92

%

During Q4 2017

 

75

%

83

%

During Q1 2018

 

63

%

75

%

During Q2 2018

 

50

%

67

%

During Q3 2018

 

38

%

58

%

During Q4 2018

 

25

%

50

%

After Q4 2018

 

0

%

0

%

 

If the number of Eligible Units determined with respect to a Target includes a
fractional Unit, the result shall be rounded up to the next whole Unit.

 

If the Cumulative Revenue Target or the Cumulative EBITDA Target is not achieved
by the end of a particular quarter, the number of Cumulative Revenue Units or
the Cumulative EBITDA Units that may no longer become Eligible Units will lapse,
be forfeited and deemed reconveyed to the Company upon such determination.  The
Company shall thereafter be the legal and beneficial owner of such reconveyed
Units and the Company shall have all rights and interest therein or related
thereto without further action by the Grantee.  For example, if the Cumulative
Revenue Target has not been met by the end of the second quarter of 2017, 12% of
the Cumulative Revenue Units will then be forfeited.

 

The performance criteria will be measured on the date of filing with the SEC of
Veeco’s quarterly report on Form 10-Q for the relevant performance period.  The
date that the Company determines that the Cumulative Revenue Target or the
Cumulative EBITDA Target has been achieved is the “Determination Date” with
respect to the Eligible Units related to that respective Target.  50% of the
Eligible Units determined with respect to that Target will vest on the
Determination Date, and the remaining 50% of the Eligible Units with respect to
that Target will vest on the one-year anniversary of the Determination Date.

 

For purposes of this Notice and the Terms and Conditions, the term “vest” shall
mean, with respect to any Units, that such Units are no longer subject to
forfeiture to the Company.  If the Grantee would become vested in a fraction of
a Unit, such Unit shall not vest until the Grantee becomes vested in the entire
Unit.

 

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability.  In the event the Grantee terminates
Continuous Service for any reason, including death or Disability, any unvested
Units held by the Grantee immediately upon such termination of the Grantee’s
Continuous Service shall be forfeited and deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of such
reconveyed Units and shall have all rights and interest in or related thereto
without further action by the Grantee.

 

--------------------------------------------------------------------------------


 

Additional Provisions:

 

This Award shall be subject to the terms and conditions set forth in the Veeco
Instruments Inc. Terms and Conditions of Restricted Stock Unit Award (2014) (the
“Terms and Conditions”).  Unless Grantee notifies the Company within 10 days
following receipt of this Notice that he or she declines this Award, Grantee
will be deemed to have accepted and agreed to the Terms and Conditions.  Any
such notice should be in writing and sent to Veeco Instruments Inc., Attention:
General Counsel, Terminal Drive, Plainview, NY 11803 or by facsimile to (516)
677-0380.

 

 

VEECO INSTRUMENTS INC.

 

[g141781kmi001.jpg]

 

Name: Robert W. Bradshaw

 

Title: Sr. Vice President Human Resources

 

--------------------------------------------------------------------------------


 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD
(2014)

 

These TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD (2014) (these “Terms
and Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of Restricted Stock Units, subject to certain
restrictions pursuant to the Veeco Instruments Inc. 2010 Stock Incentive Plan
(as it may be amended from time to time, the “Plan”), which specifically
references these Terms and Conditions.

 

ARTICLE 1
ISSUANCE OF UNITS

 

The Company hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (2014) (the “Notice”) an award (the “Award”) of the
Total Number of Restricted Stock Units Awarded set forth in the Notice (the
“Units”), subject to the Notice, these Terms and Conditions, and the terms and
provisions of the Plan, which is incorporated herein by reference.  Unless
otherwise provided herein, the terms in these Terms and Conditions shall have
the same meaning as those defined in the Plan.

 

ARTICLE 2
CONVERSION OF UNITS AND ISSUANCE OF SHARES

 

2.1          General.  Subject to Section 2.2, one share of Common Stock shall
be issuable for each Unit subject to the Award (the “Shares”) upon vesting. 
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer the appropriate number of Shares to the Grantee after satisfaction
of any required tax or other withholding obligations.  Any fractional Unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share.  Notwithstanding the foregoing, the relevant
number of Shares shall be issued no later than March 15th of the year following
the calendar year in which the Award vests.  The Company may however, in its
sole discretion, make a cash payment in lieu of the issuance of the Shares in an
amount equal to the value of one share of Common Stock multiplied by the number
of Units subject to the Award.  The number of Shares covered by the Award shall
be proportionately adjusted for any stock dividend affecting the Shares in
accordance with Section 10 of the Plan.

 

2.2          Delay of Issuance of Shares.  The Company shall delay the issuance
of any Shares under this Article 2 to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly-traded companies); in such event, any
Shares  to which the Grantee would otherwise be entitled during the six
(6) month period following the date of the Grantee’s termination of Continuous
Service will be issuable on the first business day following the expiration of
such six (6) month period.

 

--------------------------------------------------------------------------------


 

ARTICLE 3
RIGHT TO SHARES

 

Except as set forth herein, the Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights) issuable under the
Award until the Award is settled by the issuance of such Shares to the Grantee. 
Notwithstanding the foregoing, while one or more Shares remain subject to this
Award, the Grantee shall have the right to accrue Cash Dividend Equivalents (as
defined in this Article 3).  For purposes herein, a “Cash Dividend Equivalent”
means, for each Share subject to the Award, a cash payment equal to the cash
dividend, if any, that would become payable to the Grantee with respect to such
Share had the Grantee been the holder of such Share.  Cash Dividend Equivalents
will be subject to all of the terms and conditions of the Award, including that
the Cash Dividend Equivalents will vest and become payable upon the same terms
and at the same time as the Units to which they relate.

 

ARTICLE 4
TAXES

 

4.1          Tax Liability.  The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award.  Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the payment of any Cash Dividend Equivalents, the
subsequent sale of any Shares acquired upon vesting and the receipt of any
dividends or dividend equivalents.  The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate the Grantee’s tax
liability.

 

4.2          Payment of Withholding Taxes.  Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.

 

(a)           By Share Withholding.  If permissible under Applicable Law, the
Grantee authorizes the Company to, upon the exercise of its sole discretion,
withhold from those Shares otherwise issuable to the Grantee the whole number of
Shares sufficient to satisfy the minimum applicable Tax Withholding Obligation. 
The Grantee acknowledges that the withheld Shares may not be sufficient to
satisfy the Grantee’s minimum Tax Withholding Obligation.  Accordingly, the
Grantee agrees to pay to the Company or any Related Entity as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the withholding of Shares
described above.

 

(b)           By Sale of Shares.  Unless the Grantee determines to satisfy the
Tax Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the

 

--------------------------------------------------------------------------------


 

Company and any brokerage firm determined acceptable to the Company for such
purpose to, upon the exercise of Company’s sole discretion, sell on the
Grantee’s behalf a whole number of Shares from those Shares issuable to the
Grantee as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the minimum applicable Tax Withholding Obligation.  Such
Shares will be sold on the day such Tax Withholding Obligation arises (e.g., a
vesting date) or as soon thereafter as practicable.  The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  To the extent the proceeds of
such sale exceed the Grantee’s minimum Tax Withholding Obligation, the Company
agrees to pay such excess in cash to the Grantee.  The Grantee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation. 
Accordingly, the Grantee agrees to pay to the Company or any Related Entity as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
Shares described above.

 

(c)           By Check, Wire Transfer or Other Means. At any time not less than
five (5) business days (or such fewer number of business days as determined by
the Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

 

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity.  Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) days after receiving a
written demand from the Company to do so, whether or not the Grantee is an
employee of the Company at that time.

 

ARTICLE 5
OTHER PROVISIONS

 

5.1          Transfer Restrictions.  The Units may not be transferred in any
manner other than by will or by the laws of descent and distribution.

 

5.2          Entire Agreement; Governing Law.  The Notice, the Plan and these
Terms and Conditions constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee. 
These agreements are to be construed in accordance with and governed by the
internal laws of the State of Delaware without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of Delaware to the rights and

 

--------------------------------------------------------------------------------


 

duties of the parties.  Should any provision of the Notice or these Terms and
Conditions be determined to be illegal or unenforceable, the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

5.3          Construction.  The captions used in the Notice and these Terms and
Conditions are inserted for convenience and shall not be deemed a part of the
Award for construction or interpretation.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

5.4          Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or these
Terms and Conditions shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 

5.5          Venue and Waiver of Jury Trial.  The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or
these Terms and Conditions shall be brought exclusively in the United States
District Court for the Eastern District of New York (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a New York state court
in the County of Nassau) and that the parties shall submit to the jurisdiction
of such court.  The parties irrevocably waive, to the fullest extent permitted
by law, any objection the party may have to the laying of venue for any such
suit, action or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY
WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION
OR PROCEEDING.  If any one or more provisions of this Section 5.5 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

 

5.6          Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

5.7          Nature of Award.  In accepting the Award, the Grantee acknowledges
and agrees that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
these Terms and Conditions;

 

(b)           the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units, or benefits in
lieu of Units, even if Units have been awarded repeatedly in the past;

 

(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

--------------------------------------------------------------------------------


 

(d)           the Grantee’s participation in the Plan is voluntary;

 

(e)           the Grantee’s participation in the Plan shall not create a right
to any employment with the Grantee’s employer and shall not interfere with the
ability of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;

 

(f)            the Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any Related Entity;

 

(g)           in the event that the Grantee is not an Employee of the Company or
any Related Entity, the Award and the Grantee’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Related Entity;

 

(h)           the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(i)            in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or Shares acquired upon vesting of the Award, resulting
from termination of the Grantee’s Continuous Service by the Company or any
Related Entity (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, the Grantee
irrevocably releases the Company and any Related Entity from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing the Notice, the
Grantee shall be deemed irrevocably to have waived his or her right to pursue or
seek remedy for any such claim or entitlement;

 

(j)            in the event of termination of the Grantee’s Continuous Service
(whether or not in breach of local labor laws), the Grantee’s right to receive
Awards under the Plan and to vest in such Awards, if any, will terminate
effective as of the date that the Grantee is no longer providing services and
will not be extended by any notice period mandated under local law (e.g.,
providing services would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of termination of the
Grantee’s Continuous Service (whether or not in breach of local labor laws), the
Administrator shall have the exclusive discretion to determine when the Grantee
is no longer providing services for purposes of this Award;

 

(k)           the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the Grantee’s acquisition or sale of the underlying
Shares; and

 

(l)            the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisers regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.

 

--------------------------------------------------------------------------------


 

5.8          Data Privacy.

 

(a)           The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice and these Terms and Conditions by and
among, as applicable, the Grantee’s employer, the Company and any Related Entity
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan.

 

(b)           The Grantee understands that the Company and the Grantee’s
employer may hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all Units or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

(c)           The Grantee understands that Data will be transferred to any third
party assisting the Company with the implementation, administration and
management of the Plan.  The Grantee understands that the recipients of the Data
may be located in the Grantee’s country, or elsewhere, and that the recipients’
country may have different data privacy laws and protections than the Grantee’s
country.  The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative.  The Grantee authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan.  The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan.  The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative.  The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan.  For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.

 

5.9          Language.  If the Grantee has received these Terms and Conditions
or any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control, unless otherwise prescribed by Applicable Law.

 

5.10        Amendment and Delay to Meet the Requirements of Section 409A.  The
Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Grantee, may amend or modify these Terms and
Conditions in any manner and delay the issuance of any Shares issuable pursuant
to these Terms and Conditions to the minimum extent necessary to meet the
requirements of Section 409A of the Code as amplified by any Treasury

 

--------------------------------------------------------------------------------


 

regulations or guidance from the Internal Revenue Service as the Company deems
appropriate or advisable.  In addition, the Company makes no representation that
the Award will comply with Section 409A of the Code and makes no undertaking to
prevent Section 409A of the Code from applying to the Award or to mitigate its
effects on any deferrals or payments made in respect of the Units.  The Grantee
is encouraged to consult a tax adviser regarding the potential impact of
Section 409A of the Code.

 

*  *  *  *  *

 

--------------------------------------------------------------------------------